Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Albert Randolph appeals from the district court’s order denying his motion for sentencing transcripts. The district court’s order was entered on November 26, 2012. However, on January 22, 2013, *231the district court granted Randolph’s subsequent motion for sentencing transcripts. As Randolph has already received the relief he seeks, we dismiss the appeal as moot. We deny Randolph’s motion to vacate his conviction and sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.